AP-77,040
                                                                        COURT OF CRIMINAL APPEALS
         FILED IN
COURT OF CRIMINALAPPEALS                                                                AUSTIN, TEXAS
                                                                       Transmitted 7/20/2015 11:45:01 AM
       July 20, 2015                                                     Accepted 7/20/2015 12:21:35 PM
                                                                                         ABEL ACOSTA
   ABEL ACOSTA, CLERK              CAUSE NO. AP-77.040
                                                                                               CLERK



                                            *
   CEDRIC ALLEN RICKS                                  IN THE COURT OF
           Appellant                        *

                                            *
                                                       CRIMINALAPPEALS
                                            *


   THE STATE OF TEXAS                       *
                                                       IN AUSTIN, TEXAS
           Appellee



                           FOURTH MOTION FOR EXTENSION OF TIME
                                TO FILE APPELLANT'S BRIEF


           COMES NOW, CEDRIC ALLEN RICKS, Appellant, by and through his attorney,

    MARY B. THORNTON, and files this his Fourth Motion for Extension of Time to File

   Appellant's Brief in the above styled and numbered cause requesting an additional

   fourteen (14) days and in support of his motion would show this Honorable Court as

   follows:




           Appellant was reindicted for the offense of capital murder in cause number

   1361004R on February 28,2014. His case was assigned to the 371st Judicial District

   Court in Tarrant County, Texas. Appellant pleaded not guilty before a jury on May 5,

   2014. On May 7,2014, the jury found Appellant guilty of the offense as charged in the

   State's indictment. On May 16,2014, the jury answered Special Issue No. 1 "yes," and

   Special Issue No. 2 "no." As a result the trial court sentenced Appellant to Death as

   required by law.
        Pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure Appellant's

brief was originally due to be filed in this Honorable Court on Tuesday, January 20,

2015. Three motions for extension of time have been requested by Appellant and

granted by this Honorable Court for approximately six months, rendering Appellant's

brief due on Monday, April 20,2015, Wednesday, June 17,2015, and Monday, July 20,

2015.


                                           IV.


        Over the past thirty days, with a few exceptions, counsel has worked exclusively

on writing Appellant's brief, including the weekends. Seven points of error have been

written and entered onto the computer. The other approximately thirteen points of

error have been researched and partially written. Counsel is in the process of finalizing

them and putting them on the computer.

        Counsel for Appellant has had a small number of new appointments that have

taken portions of her time over the preceding thirty-three days. Counsel has also had

to spend some additional time on a case that counsel believed that she had worked out

and would settle via a plea bargain agreement. The case of The State of Texas v

Sherman Peter Williams in cause number 1368762D presently pending in the 213th

Judicial District Court in Tarrant County has caused counsel for Appellant additional

work that she did not anticipate. Sherman is indicted for the offense of causing serious
bodily injury to a family member with the use or exhibition of a deadly weapon, to wit:

a knife. Counsel and her investigator have had to spend three additional afternoons

visiting with Sherman in order to communicate a generous plea bargain offer. Based

upon Sherman's mental health counsel had to have him examined for competency and

has had to work on some subpoenas involving psychiatric records in preparation for a

probable upcoming jury trial. In essence Sherman has done an about face and has

requested a jury trial. His case likely will be reached for trial on the next contest setting

on Monday, October 5, 2015.

       Counsel for Appellant also needs to prepare for trial on three other cases that are

set in various courts. One is an aggravated robbery with the use or exhibition of a

deadly weapon, cause number 1405089D out of the 432nd Judicial District Court in

Tarrant County, Texas which will move to the Trial Docket after this afternoon, the

second is an aggravated sexual assault of a child under fourteen years of age with a

sexual offender notice with the State seeking a Life sentence in cause number

1383820D out of the 297th Judicial District Court in Tarrant County, Texas set for trial

on Friday, September 25,2015, and the third is an intoxication manslaughter in cause

number 1403722D, which is set on the Status Conference Docket of the 213th Judicial

District Court on Friday, August 7,2015. (The Status Conference Docket is the last one

prior to the Trial Docket under the Felony Case Management system utilized by the

Criminal District Judges in Tarrant County, Texas). Counsel for Appellant must complete
and get Appellant's brief filed no later than fourteen days from today in order to work

up the above cases for probable jury trials.

      It appears that Appellant's brief will contain around twenty points of error. Like

counsel stated above, all of these points have been researched and partially written.

Counsel for Appellant needs to complete the writing and the application of the facts of

this case to those arguments.

      Therefore, counsel for Appellant requests this fourth extension of time for

fourteen (14) days not for purposes of delay but because it is necessary in order to

render Appellant his constitutionally mandated effective assistance of counsel pursuant

to the Sixth and Fourteenth Amendments to the U.S. Const, and art. 1, sec. 9 of the

Tex. Const. Counsel for Appellant guarantees that no further extensions of time will be

needed to complete Appellant's brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court grant his Fourth Motion for Extension of Time to File Appellant's brief

in the above styled and numbered cause for fourteen (14) days and extend the deadline

for filing Appellant's brief to Monday, August 3, 2015.

                                         Respectfully submitted,




                                         /s/Mary B. Thornton
                                         MARY B. THORNTON
                                         Attorney for Appellant
                                         3901 Race Street
                                         Fort Worth, Texas 76111
                                         Telephone No.: (817) 759-0400
                                         Telecopier No.: (817) 831-3002
                                         Email: marybrabson01@gmail.com
                                         State Bar #19713700




                              CERTIFICATE OF SERVICE


      I hereby certify that on the 20th day of July, 2015, a true and correct copy of the

above motion was electronically served on the Hon. Debra Windsor, Chief of the Tarrant

County Criminal District Attorney's Office Post Conviction, Tim Curry Criminal Justice

Center,   Fourth   Floor,   401   West   Belknap,   Fort   Worth,   Texas,   76196,    at

COAAppellateAlerts@tarrantcounty.com.




                                         /s/Mary B. Thornton
                                         MARY B. THORNTON